Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 06/03/2022.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 3, 7, 11, 15, 17, 23, 29, and 34 have been amended.  Said Amendment to the Claims has been entered and made of record.  Therefore, claims 1-36 are currently pending in the application.  Claims 1, 5, 9, 13, 17, 23, and 29 are independent claims.
	The Examiner notes that Applicant’s listing of the claims amended (see: Remarks, p. 13) incorrectly lists claim 6 as amended and does not properly list claims 7 and 34 as amended.

The rejection of claims 17-36 under 35 U.S.C. 251 (see: Non-Final Action, pp. 4-8), as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based, has been withdrawn as necessitated by the Amendment to the Claims.  

The rejection of claims 3, 11, 15, and 17 under 35 U.S.C. 112(b) (see: Non-Final Action, p. 9) has been withdrawn as necessitated by the Amendment to the Claims.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,015,535 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claims 3, 7, 11, 15 and 17-36 are objected to because of the following informalities:  
Claims 3, 7, 11, and 15 do not comply with 37 CFR 1.173(d)(1) which requires, “The matter to be omitted by reissue must be enclosed in brackets” (see: MPEP 1453).  The Examiner notes that strikethrough is not appropriate when deleting/omitting claimed subject matter in a reissue application.  Additionally, the Examiner notes that only single brackets should be used when deleting/omitting claimed subject matter in a reissue application.  Double brackets are only used in a second reissue application to show amendments made relative to a first reissue patent (see: MPEP 1411 and 1453(VI)(A)/(E)).
Claim 7 also does not comply with 37 CFR 1.173(g) which requires, “All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.”  Specifically, claim 7 does not show the original claim language of “at” and “position.”  That is to say, original claim 7 at least stated, “content for playback at the second position in the content list” (emphasis added).  The emphasized words appear to have been dropped from the amended version of the claim.
Claims 17-36 do not comply with 37 CFR 1.173(d)(2) which requires, “The matter to be added by reissue must be underlined.”  The claims also do not comply with 37 CFR 1.173(g) which requires, “All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.”  For each new claim added, the entire text of the added claim must be presented completely underlined.  An amendment of a “new claim” (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended “new claim” containing the amendatory material, and completely underlining the claim, including the claim number.  The presentation cannot contain any bracketing or other indication of what was in the previous version of the claim.  This is because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment.  Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, Applicant must point out what is changed in the “Remarks” portion of the amendment (see: MPEP 1453(II)/(IV)/(V)(C)/(V)(D)).  Therefore, new claims 17-36 should each be presented completely underlined. 
Claims 18, 19, 24, 25, 30, 31, 35, and 36 also do not comply with 37 CFR 1.173(c) which at least requires, “Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims” (emphasis added).  In the instant case, a proper explanation of the support in the disclosure of the Lewis ‘535 patent has not been provided for new claims 18, 19, 24, 25, 30, 31, 35, and 36.  The newly supplied statement “and the claims dependent from claims 17, 23, and 29 find support at least in the originally filed dependent claims” is insufficient to satisfy the requirements of 37 CFR 1.173(c).  Specifically, none of the originally filed dependent claims appear to provide support for “the content list has been advanced to no longer include the first position” (for claims 18, 24, and 30), “the content list has been reversed to again include the first position” (for claims 19, 25, and 31), “the content list has been reversed to no longer include the first position” (for claim 35), and “the content list has been advanced to again include the first position” (for claim 36).
Appropriate correction is required.

Claim Rejections - 35 USC § 251
The Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
A.	The Reissue Declaration filed with this application is defective because it fails to identify at least one valid error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  As noted in MPEP 1414(II)(B), “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”  Further, MPEP 1414(II)(C) explains that “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”  The instant Reissue Declaration states, “Claims 17-36 are added, in view of the as-filed reissue application number 16/920,245, dated July 2, 2020.”  The mere acknowledgement that claims 17-36 have been added is not a sufficient statement of at least one error which is relied upon to support the reissue application (i.e., the basis for the reissue).  For example, Applicant has not pointed out what the original claims lacked that the newly added claims have, or vice versa.  
B.	The Reissue Declaration also fails to identify an original patent claim that the application seeks to broaden (see: MPEP 1414(II)(B) and 37 CFR 1.175(b)).  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  

Claims 1-36 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at least recites the limitation “a second item of content…for playback a third in the content list.”  The wording of this limitation does not make sense and thus the scope of the claim is unclear.  The Examiner suggests, similar to claim 3, that the claim be amended as follows:
“7.	(Currently Amended)  The system of claim 5, wherein the device receives, from the server, a second item of content unrelated to the first item of content for playback at [the second] a third position in the content list.”
Claim 34 recites the limitation “the server” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (U.S. Patent Application Publication No. 2016/0227297, published 08/04/2016 – see provisional application 62/106,565, filed 01/22/2015, for support of priority) in view of Evans (International Publication No. WO 2014/068340, published 05/08/2014).

-In regard to independent claim 1, Bennett teaches a method for providing video content in a content list, comprising:
receiving, at a server from a device, a request for a content list, the content list comprising identifications of a plurality of content items (Bennett: Paragraph 33: “content 24, a webpage, to be published to an end user device”; Paragraph 35: “Publisher 22 publishes content 24 to browser 28, which renders content 24 on end user device 16”; Fig. 1A: 24);
identifying, by the server, a first position within the content list where video content can be provided (Bennett: Paragraph 33: “content 24, such as a webpage, to be published to an end user device…includes a location 25 suitable for video advertising…showing a video advertisement in location 25”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 78: “DSP 20 may notify browser 28 that advertising campaign 7 was selected for location 25 of content 24”);
providing, by the server to the device, the content list for presentation to a user and a client agent for execution by the device, the client agent configured to play items of content and determine that the first position is within a displayed region of the content list (Bennett: Paragraph 35: “publishes content 24 to browser 28, which renders content 24 on end user device 16”; Paragraph 38: “transmits device-side advertisement API 32…to end user device 16.  Device-side advertisement API 32 then initiates its operations on end user device 16”; Paragraph 53; Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…may measure the portion of a video advertisement that is viewable to a user”; Paragraphs 133-134); 
providing, by the server, a first item of content to the device for automatic playback at the first position within the content list (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”), the client agent pausing playback of the first item of content at a point in time in response to the displayed region of the content list being advanced to no longer include the first position (Bennett: Paragraph 53: “playback criteria is ‘pause when not in view’…video advertisement…may pause when a predetermined portion of the video is not within a viewable portion of a content page”; Paragraphs 105-106: “viewability measuring process”; Paragraph 111; Paragraphs 133-134: “user has scrolled down…video 352 is no longer viewable…device-side advertisement API 32 pauses video 352”), the client agent determining that the displayed region of the content list has advanced to the first position and resuming playback of the first item of content near the point in time and at the first position of the content list (Bennett: Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…the user may scroll vertically or laterally to different locations on the content page”; Paragraph 111: “Viewport 234 represents the portion of the content page 230 that a user can view, which may be changed based on the user’s scrolling practices”; Paragraphs 133-134: “device-side advertisement API 32 pauses or plays a video advertisement depending on how much of the video advertisement is viewable…user has scrolled back up on content page 350, such that a majority of video 352 is viewable again…device-side advertisement API 32 resumes play-back of video 352”).
While the Bennett reference teaches identifying a first position within a content list where video content can be provided and resuming playback of the video content at the first position, the Bennett reference does not specifically teach identifying a plurality of positions within the content list where video content can be provided and resuming playback of the video content at a second position of the plurality of positions within the content list.  In the related online advertising art, the Evans reference teaches identifying a plurality of positions within a content list where video content can be provided and providing the same video content at a subsequent second position of the plurality of positions within the content list (Evans: Page 6: “content unit is an advert placement tag…video”; Page 13: “a web resource 104, here a webpage…content unit, here an advert”; Page 16: “content unit being an advert, the webpage might have advert placement tags in various places on the webpage…instruct the browser on rendering to render an advert in that location”; Page 21: “code routine may be arranged to re-serve the content…re-appearing content may be the same content”; Pages 22-23: “Content units can be set to ‘re-appear’ after a certain length or duration of movement or scrolling…the capability to deliver an unlimited number of units…call the same, or a new content…re-load the content”; Page 28: “re-serve the same content…has multiple content items to deliver…the content could be different”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the webpage content list of Bennett to have included more than one identifiable video advertisement position as taught in Evans, because Evans taught that said functionality provided the well-known benefit of potentially increasing advertising revenue by simply serving more advertisements (Evans: Page 5: “More adverts can be used in the web resource”; Page 14: “Currently…advertising for revenue are monetised as follows…set number of ad impressions served = revenue”).  Further, Evans also taught that its functionality of re-appearing identical content at a second position helped provide greater efficiency, reduction in computation, and allowed vendors to fully monetise their webpages (Evans: Pages 21-22: “webpage developer does not need to code multiple instances of code routines for delivering third party content…supplementary features…provide greater efficiency, reduction in computation…fully monetise their webpages”).  Therefore, the system of Bennett would have at least gained the added benefit of allowing a user to complete viewing of a previously paused video while continuing to scroll down the content list.

-In regard to independent claim 5, Bennett teaches a system for displaying video content in a content list, comprising:
a device comprising a display and a processor executing a client agent, the display configured to display a content list, the device configured to receive the content list from a server (Bennett: Fig. 1A), the content list comprising identifications of a plurality of items of content (Bennett: Paragraph 33: “content 24, a webpage, to be published to an end user device”; Paragraph 35: “Publisher 22 publishes content 24 to browser 28, which renders content 24 on end user device 16”; Fig. 1A: 24) and a first position where the plurality of items of content can be provided (Bennett: Paragraph 33: “content 24, such as a webpage, to be published to an end user device…includes a location 25 suitable for video advertising…showing a video advertisement in location 25”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 78: “DSP 20 may notify browser 28 that advertising campaign 7 was selected for location 25 of content 24”);
wherein the client agent is configured to:
render the content list for display (Bennett: Paragraph 35: “browser 28, which renders content 24”; Fig. 1A: 16);
determine that the content list has advanced such that the first position is within a displayed region of the content list (Bennett: Paragraph 38: “transmits device-side advertisement API 32…to end user device 16.  Device-side advertisement API 32 then initiates its operations on end user device 16”; Paragraph 53; Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…may measure the portion of a video advertisement that is viewable to a user”; Paragraphs 133-134: “a majority of video 352 is viewable within viewport 354, and video 352 plays”);
receive a first item of content transmitted from the server (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 35: “Browser 28 may then query advertisement server 30 for the video advertisement”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”);
render the first item of content for automatic playback at the first position within the content list (Bennett: Paragraphs 133-134: “a majority of video 352 is viewable within viewport 354, and video 352 plays”);
pause playback of the first item of content at a point in time in response to the displayed region of the content list being advanced to no longer include the first position (Bennett: Paragraph 53: “playback criteria is ‘pause when not in view’…video advertisement…may pause when a predetermined portion of the video is not within a viewable portion of a content page”; Paragraphs 105-106: “viewability measuring process”; Paragraph 111; Paragraphs 133-134: “user has scrolled down…video 352 is no longer viewable…device-side advertisement API 32 pauses video 352”);
determine that the content list has advanced such that the first position is within the display region of the content list; and render, at the first position, the first item of content for automatic playback beginning near the point in time (Bennett: Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…the user may scroll vertically or laterally to different locations on the content page”; Paragraph 111: “Viewport 234 represents the portion of the content page 230 that a user can view, which may be changed based on the user’s scrolling practices”; Paragraphs 133-134: “device-side advertisement API 32 pauses or plays a video advertisement depending on how much of the video advertisement is viewable…user has scrolled back up on content page 350, such that a majority of video 352 is viewable again…device-side advertisement API 32 resumes play-back of video 352”).
While the Bennett reference teaches identifying a first position within a content list where video content can be provided, receiving the video content, and resuming playback of the video content at the first position, the Bennett reference does not specifically teach identifying a plurality of positions within the content list where video content can be provided, receiving the video content in response to determining that the first position is within the display region of the content list, and resuming playback of the video content at a second position of the plurality of positions within the content list.  In the related online advertising art, the Evans reference teaches identifying a plurality of positions within a content list where video content can be provided, receiving the video content in response to determining that a first position is within a display region of the content list, and providing the same video content at a subsequent second position of the plurality of positions within the content list (Evans: Page 6: “content unit is an advert placement tag…video”; Page 13: “a web resource 104, here a webpage…content unit, here an advert”; Page 16: “content unit being an advert, the webpage might have advert placement tags in various places on the webpage…instruct the browser on rendering to render an advert in that location”; Page 17: “size and location of the content unit, can be used to determine whether the content unit is in-view…If the content is in view…advert to be called from the ad server and rendered into the ad placement position”; Page 21: “code routine may be arranged to re-serve the content…re-appearing content may be the same content”; Pages 22-23: “Content units can be set to ‘re-appear’ after a certain length or duration of movement or scrolling…the capability to deliver an unlimited number of units…call the same, or a new content…re-load the content”; Page 28: “re-serve the same content…has multiple content items to deliver…the content could be different”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the webpage content list of Bennett to have included more than one identifiable video advertisement position as taught in Evans, because Evans taught that said functionality provided the well-known benefit of potentially increasing advertising revenue by simply serving more advertisements (Evans: Page 5: “More adverts can be used in the web resource”; Page 14: “Currently…advertising for revenue are monetised as follows…set number of ad impressions served = revenue”).  Further, Evans also taught that its functionality for receiving content when in-view and of re-appearing identical content at a second position helped provide greater efficiency, reduction in computation, and allowed vendors to fully monetise their webpages (Evans: Page 3: “user becomes ‘in-view’ that the advertisement is then called from the ad server…ensures that all requests to the ad server are made…verified opportunity to see the advertisement”; Page 17: “detection of events…is far less computationally expensive”; Pages 21-22: “webpage developer does not need to code multiple instances of code routines for delivering third party content…supplementary features…provide greater efficiency, reduction in computation…fully monetise their webpages”).  Therefore, the system of Bennett would have at least gained the added benefit of allowing a user to complete viewing of a previously paused video while continuing to scroll down the content list.

-In regard to independent claim 9, Bennett teaches a method for displaying video content on a device in a content list, comprising:
receiving, by a device from a server, a content list comprising identifications of a plurality of items of content (Bennett: Paragraph 33: “content 24, a webpage, to be published to an end user device”; Paragraph 35: “Publisher 22 publishes content 24 to browser 28, which renders content 24 on end user device 16”; Fig. 1A: 24) and a first position where the plurality of items of content can be provided (Bennett: Paragraph 33: “content 24, such as a webpage, to be published to an end user device…includes a location 25 suitable for video advertising…showing a video advertisement in location 25”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 78: “DSP 20 may notify browser 28 that advertising campaign 7 was selected for location 25 of content 24”);
rendering the content list for display (Bennett: Paragraph 35: “browser 28, which renders content 24”; Fig. 1A: 16);
determining, by a client agent executed by the device, that the content list has advanced such that the first position is within a displayed region of the content list (Bennett: Paragraph 38: “transmits device-side advertisement API 32…to end user device 16.  Device-side advertisement API 32 then initiates its operations on end user device 16”; Paragraph 53; Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…may measure the portion of a video advertisement that is viewable to a user”; Paragraphs 133-134: “a majority of video 352 is viewable within viewport 354, and video 352 plays”);
receiving a first item of content transmitted from the server (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 35: “Browser 28 may then query advertisement server 30 for the video advertisement”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32” );
rendering the first item of content for automatic playback at the first position within the content list (Bennett: Paragraphs 133-134: “a majority of video 352 is viewable within viewport 354, and video 352 plays”);
pausing playback of the first item of content at a point in time in response to the displayed region of the content list being advanced to no longer include the first position (Bennett: Paragraph 53: “playback criteria is ‘pause when not in view’…video advertisement…may pause when a predetermined portion of the video is not within a viewable portion of a content page”; Paragraphs 105-106: “viewability measuring process”; Paragraph 111; Paragraphs 133-134: “user has scrolled down…video 352 is no longer viewable…device-side advertisement API 32 pauses video 352”);
determining that the content list has advanced such that the first position is within the display region of the content list and rendering, at the first position, the first item of content for automatic playback beginning near the point in time (Bennett: Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…the user may scroll vertically or laterally to different locations on the content page”; Paragraph 111: “Viewport 234 represents the portion of the content page 230 that a user can view, which may be changed based on the user’s scrolling practices”; Paragraphs 133-134: “device-side advertisement API 32 pauses or plays a video advertisement depending on how much of the video advertisement is viewable…user has scrolled back up on content page 350, such that a majority of video 352 is viewable again…device-side advertisement API 32 resumes play-back of video 352”).
While the Bennett reference teaches identifying a first position within a content list where video content can be provided, receiving the video content, and resuming playback of the video content at the first position, the Bennett reference does not specifically teach identifying a plurality of positions within the content list where video content can be provided, receiving the video content in response to determining that the first position is within the display region of the content list, and resuming playback of the video content at a second position of the plurality of positions within the content list.  In the related online advertising art, the Evans reference teaches identifying a plurality of positions within a content list where video content can be provided, receiving the video content in response to determining that a first position is within a display region of the content list, and providing the same video content at a subsequent second position of the plurality of positions within the content list (Evans: Page 6: “content unit is an advert placement tag…video”; Page 13: “a web resource 104, here a webpage…content unit, here an advert”; Page 16: “content unit being an advert, the webpage might have advert placement tags in various places on the webpage…instruct the browser on rendering to render an advert in that location”; Page 17: “size and location of the content unit, can be used to determine whether the content unit is in-view…If the content is in view…advert to be called from the ad server and rendered into the ad placement position”; Page 21: “code routine may be arranged to re-serve the content…re-appearing content may be the same content”; Pages 22-23: “Content units can be set to ‘re-appear’ after a certain length or duration of movement or scrolling…the capability to deliver an unlimited number of units…call the same, or a new content…re-load the content”; Page 28: “re-serve the same content…has multiple content items to deliver…the content could be different”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the webpage content list of Bennett to have included more than one identifiable video advertisement position as taught in Evans, because Evans taught that said functionality provided the well-known benefit of potentially increasing advertising revenue by simply serving more advertisements (Evans: Page 5: “More adverts can be used in the web resource”; Page 14: “Currently…advertising for revenue are monetised as follows…set number of ad impressions served = revenue”).  Further, Evans also taught that its functionality for receiving content when in-view and of re-appearing identical content at a second position helped provide greater efficiency, reduction in computation, and allowed vendors to fully monetise their webpages (Evans: Page 3: “user becomes ‘in-view’ that the advertisement is then called from the ad server…ensures that all requests to the ad server are made…verified opportunity to see the advertisement”; Page 17: “detection of events…is far less computationally expensive”; Pages 21-22: “webpage developer does not need to code multiple instances of code routines for delivering third party content…supplementary features…provide greater efficiency, reduction in computation…fully monetise their webpages”).  Therefore, the system of Bennett would have at least gained the added benefit of allowing a user to complete viewing of a previously paused video while continuing to scroll down the content list.

-In regard to independent claim 13, Bennett teaches a system for displaying video content in a content list, comprising a server configured to:
receive, from a device, a request for a content list, the content list comprising identifications of a plurality of content items (Bennett: Paragraph 33: “content 24, a webpage, to be published to an end user device”; Paragraph 35: “Publisher 22 publishes content 24 to browser 28, which renders content 24 on end user device 16”; Fig. 1A: 24);
identify a first position within the content list where video content can be provided (Bennett: Paragraph 33: “content 24, such as a webpage, to be published to an end user device…includes a location 25 suitable for video advertising…showing a video advertisement in location 25”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 78: “DSP 20 may notify browser 28 that advertising campaign 7 was selected for location 25 of content 24”);
provide, to the device, the content list for presentation to a user and a client agent for execution by the device, the client agent configured to play items of content and determine that the first position is within a displayed region of the content list (Bennett: Paragraph 35: “publishes content 24 to browser 28, which renders content 24 on end user device 16”; Paragraph 38: “transmits device-side advertisement API 32…to end user device 16.  Device-side advertisement API 32 then initiates its operations on end user device 16”; Paragraph 53; Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…may measure the portion of a video advertisement that is viewable to a user”; Paragraphs 133-134);
receive a request from the device for a first item of content (Bennett: Paragraph 35: “Browser 28 may then query advertisement server 30 for the video advertisement”);
provide the first item of content to the device for automatic playback at the first position within the content list (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”), the client agent identifying a first duration during which the first item of content is within the displayed region of the content list (Bennett: Paragraphs 133-134: “a majority of video 352 is viewable within viewport 354, and video 352 plays”), the client agent pausing playback of the first item of content at a point in time in response to the displayed region of the content list being advanced to no longer include the first position (Bennett: Paragraph 53: “playback criteria is ‘pause when not in view’…video advertisement…may pause when a predetermined portion of the video is not within a viewable portion of a content page”; Paragraphs 105-106: “viewability measuring process”; Paragraph 111; Paragraphs 133-134: “user has scrolled down…video 352 is no longer viewable…device-side advertisement API 32 pauses video 352”), the client agent determining that the displayed region of the content list has advanced to the first position and resuming playback of the first item of content near the point in time and at the first position of the content list (Bennett: Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…the user may scroll vertically or laterally to different locations on the content page”; Paragraph 111: “Viewport 234 represents the portion of the content page 230 that a user can view, which may be changed based on the user’s scrolling practices”; Paragraphs 133-134: “device-side advertisement API 32 pauses or plays a video advertisement depending on how much of the video advertisement is viewable…user has scrolled back up on content page 350, such that a majority of video 352 is viewable again…device-side advertisement API 32 resumes play-back of video 352”).
While the Bennett reference teaches identifying a first position within a content list where video content can be provided, requesting the video content, and resuming playback of the video content at the first position, the Bennett reference does not specifically teach identifying a plurality of positions within the content list where video content can be provided, requesting the video content in response to determining that the first position is within the display region of the content list, and resuming playback of the video content at a second position of the plurality of positions within the content list.  In the related online advertising art, the Evans reference teaches identifying a plurality of positions within a content list where video content can be provided, requesting the video content in response to determining that a first position is within a display region of the content list, and providing the same video content at a subsequent second position of the plurality of positions within the content list (Evans: Page 6: “content unit is an advert placement tag…video”; Page 13: “a web resource 104, here a webpage…content unit, here an advert”; Page 16: “content unit being an advert, the webpage might have advert placement tags in various places on the webpage…instruct the browser on rendering to render an advert in that location”; Page 17: “size and location of the content unit, can be used to determine whether the content unit is in-view…If the content is in view…advert to be called from the ad server and rendered into the ad placement position”; Page 21: “code routine may be arranged to re-serve the content…re-appearing content may be the same content”; Pages 22-23: “Content units can be set to ‘re-appear’ after a certain length or duration of movement or scrolling…the capability to deliver an unlimited number of units…call the same, or a new content…re-load the content”; Page 28: “re-serve the same content…has multiple content items to deliver…the content could be different”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the webpage content list of Bennett to have included more than one identifiable video advertisement position as taught in Evans, because Evans taught that said functionality provided the well-known benefit of potentially increasing advertising revenue by simply serving more advertisements (Evans: Page 5: “More adverts can be used in the web resource”; Page 14: “Currently…advertising for revenue are monetised as follows…set number of ad impressions served = revenue”).  Further, Evans also taught that its functionality for requesting content when in-view and of re-appearing identical content at a second position helped provide greater efficiency, reduction in computation, and allowed vendors to fully monetise their webpages (Evans: Page 3: “user becomes ‘in-view’ that the advertisement is then called from the ad server…ensures that all requests to the ad server are made…verified opportunity to see the advertisement”; Page 17: “detection of events…is far less computationally expensive”; Pages 21-22: “webpage developer does not need to code multiple instances of code routines for delivering third party content…supplementary features…provide greater efficiency, reduction in computation…fully monetise their webpages”).  Therefore, the system of Bennett would have at least gained the added benefit of allowing a user to complete viewing of a previously paused video while continuing to scroll down the content list.

-In regard to substantially similar dependent claims 2, 6, 10, and 14, the modified Bennett reference teaches further comprising providing, by the server to the device, a second item of content related to the first item of content for playback at a third position in the content list (Bennett: Paragraph 54: “additional advertising campaigns 1, 6, 8, 11 may be selected such that they are related to winning advertising campaign 7…are collected…so they can later be transmitted to device-side advertisement API 32”; Paragraph 135: “select a different advertising campaign when the end user scrolls away from video 352”; Figs. 2 and 5-7).

-In regard to substantially similar dependent claims 3, 7, 11, and 15, the modified Bennett reference teaches further comprising providing, by the server to the device, a second item of content unrelated to the first item of content for playback at a third position in the content list (Bennett: Paragraph 49: “Default advertisement 47 is selected…device-side advertisement API 32 may instead select a default advertisement…for display on end user device”; Paragraph 84: “also retrieve a list of default advertisements”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”; Paragraph 135: “select a different advertising campaign when the end user scrolls away from video 352”; Figs. 2 and 5-7).

-In regard to substantially similar dependent claims 4, 8, 12, and 16, the modified Bennett reference teaches further comprising providing, by the server to the device, a second item of content for playback at a third position in the content list, the first and second item of content provided together (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”; Figs. 2 and 5-7).

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (U.S. Patent Application Publication No. 2016/0227297, published 08/04/2016 – see provisional application 62/106,565, filed 01/22/2015, for support of priority) in view of Evans (International Publication No. WO 2014/068340, published 05/08/2014) in further view of Umeda (U.S. Patent Application Publication No. 2015/0154650, published 06/04/2015).

-In regard to substantially similar independent claims 17, 23, and 29, Bennett teaches a method, system, and non-transitory computer readable storage device, comprising:
one or more processors (Bennett: Fig. 1A); and
one or more non-transitory computer readable storage devices storing instructions that, when executed by the one or more processors (Bennett: Fig. 1A), cause the one or more processors to implement operations comprising:
identifying, by a server, a first position within a content list where video content can be provided (Bennett: Paragraph 33: “content 24, such as a webpage, to be published to an end user device…includes a location 25 suitable for video advertising…showing a video advertisement in location 25”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 78: “DSP 20 may notify browser 28 that advertising campaign 7 was selected for location 25 of content 24”), the content list comprising identifications of a plurality of content items (Bennett: Paragraph 33: “content 24, a webpage, to be published to an end user device”; Paragraph 35: “Publisher 22 publishes content 24 to browser 28, which renders content 24 on end user device 16”; Fig. 1A: 24);
providing, by the server to a device, the content list for presentation on a display of the device and a client agent for execution by the device, the client agent configured to play items of content and determine that the first position is within a displayed region of the content list (Bennett: Paragraph 35: “publishes content 24 to browser 28, which renders content 24 on end user device 16”; Paragraph 38: “transmits device-side advertisement API 32…to end user device 16.  Device-side advertisement API 32 then initiates its operations on end user device 16”; Paragraph 53; Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…may measure the portion of a video advertisement that is viewable to a user”; Paragraphs 133-134); 
providing, by the server, a first item of content to the device for automatic playback at the first position within the content list (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 43: “render advertising campaign 1 at location 25 of content 24”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”);
pausing, by the client agent, playback of the first item of content at a point in time in response to determining that the displayed region of the content list no longer includes the first position (Bennett: Paragraph 53: “playback criteria is ‘pause when not in view’…video advertisement…may pause when a predetermined portion of the video is not within a viewable portion of a content page”; Paragraphs 105-106: “viewability measuring process”; Paragraph 111; Paragraphs 133-134: “user has scrolled down…video 352 is no longer viewable…device-side advertisement API 32 pauses video 352”);
determining, by the client agent, that the displayed region of the content list again includes the first position (Bennett: Paragraph 53: “resume playing when a predetermined portion of the video is within the viewable portion of the content page”; Paragraphs 105-106: “viewability measuring process”; Paragraph 111; Paragraphs 133-134: “user has scrolled back up…such that a majority of video 352 is viewable again”), and
resuming, by the client agent, playback of the first item of content at the point in time upon determining that the displayed region of the content list again includes the first position (Bennett: Paragraph 53: “resume playing when a predetermined portion of the video is within the viewable portion of the content page”; Paragraphs 133-134: “user has scrolled back up…such that a majority of video 352 is viewable again…device-side advertisement API 32 resumes play-back of video 352”).
While the Bennett reference teaches identifying a first position within a content list where video content can be provided, the Bennett reference does not specifically teach identifying a plurality of positions within the content list where video content can be provided.  In the related online advertising art, the Evans reference teaches identifying a plurality of positions within a content list where video content can be provided (Evans: Page 6: “content unit is an advert placement tag…video”; Page 13: “a web resource 104, here a webpage…content unit, here an advert”; Page 16: “content unit being an advert, the webpage might have advert placement tags in various places on the webpage…instruct the browser on rendering to render an advert in that location”; Pages 22-23: “Content units can be set to ‘re-appear’ after a certain length or duration of movement or scrolling…the capability to deliver an unlimited number of units…call the same, or a new content”; Page 28: “re-serve the same content…has multiple content items to deliver…the content could be different”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the webpage content list of Bennett to have included more than one identifiable video advertisement position as taught in Evans, because Evans taught that said functionality provided the well-known benefit of potentially increasing advertising revenue by simply serving more advertisements (Evans: Page 5: “More adverts can be used in the web resource”; Page 14: “Currently…advertising for revenue are monetised as follows…set number of ad impressions served = revenue”).  Evans also taught that its functionality helped provide more efficient rendering of webpages and savings in computational resource usage (Evans: Pages 13-14: “functionality outlined above…saving computational resources…more efficient rendering…monetise their page views via an alternative model”).
While the Evans reference teaches tracking a length of time an advertisement was in view and basing a potential re-serving of that advertainment on the length of time (Evans: e.g., pp. 8, 21-25, and 28), neither Bennett nor Evans specifically teach wherein the determining and resuming steps were based on being before a minimum watch time threshold is reached for the first item of content.  In the related online advertising art, the Umeda reference teaches that the determining and resuming playback of a first content item was based on being before a minimum watch time threshold is reached for the first content item (Umeda: Paragraphs 4-5; Paragraphs 57-58; Paragraphs 197-201: “the viewable time concept can be extended to other facets of online advertising such as serving multiple ads to a given user through a given ad slot in a web page…take into consideration if the ad was actually in a viewable portion of the web browser when displayed much less factors such as user attention…provides a method that utilizes viewable time (as a supporting evidence for users’ engagement) when displaying multiple ads to a user…start measuring the viewable time of the displayed ad from the beginning of an ad serving…The amount of total viewable time…acquired by ad ‘a’ in this delivery is compared against the predefined minimum viewable time value…required for the ad ‘a’ to be considered a successful delivery…the method continues to display the ad to the user and measure the viewable time.  The method continues to iterate through the above steps of measuring achieved viewable time and requesting replacement ads when conditions are met until the user’s session ends with the web page”; Paragraphs 215-218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the determining and resuming steps of the modified Bennett reference to have taken into account a minimum watch time threshold as taught in Umeda, because Umeda taught that said functionality provided the well-known benefit of increasing the effectiveness of an advertisement and thus ensuring a good return on investment (ROI) for an advertiser (Umeda: Paragraphs 4-5: “Some of the ad spots may not even be in the visible area of the web page…visible only when the user scrolls down…return the same return on investment (ROI)…whether or not they are effective…fetch a good ROI for the advertiser”; Paragraphs 197-198: “the predefined minimum viewable time value…required for the ad ‘a’ to be considered a successful delivery”).

-In regard to substantially similar dependent claims 20, 26, and 32, the modified Bennett reference teaches further comprising providing, by the server to the device, a second item of content related to the first item of content for playback at a second position in the content list (Bennett: Paragraph 54: “additional advertising campaigns 1, 6, 8, 11 may be selected such that they are related to winning advertising campaign 7…are collected…so they can later be transmitted to device-side advertisement API 32”; Paragraph 135: “select a different advertising campaign when the end user scrolls away from video 352”; Figs. 2 and 5-7).

-In regard to substantially similar dependent claims 21, 27, and 33, the modified Bennett reference teaches further comprising providing, by the server to the device, a second item of content unrelated to the first item of content for playback at a second position in the content list (Bennett: Paragraph 49: “Default advertisement 47 is selected…device-side advertisement API 32 may instead select a default advertisement…for display on end user device”; Paragraph 84: “also retrieve a list of default advertisements”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”; Paragraph 135: “select a different advertising campaign when the end user scrolls away from video 352”; Figs. 2 and 5-7).

-In regard to substantially similar dependent claims 22, 28, and 34, the modified Bennett reference teaches further comprising providing, by the server to the device, a second item of content for playback at a second position in the content list, the first and second item of content provided together (Bennett: Paragraph 28: “Advertising campaigns 1-10 may include one or more video advertisements”; Paragraph 54: “assembles all advertisements that have criteria…that match…can later be transmitted to device-side advertisement API 32”; Paragraph 99: “collects a list of default advertisements…and transmitted to device-side advertisement API 32”; Figs. 2 and 5-7).

-In regard to substantially similar dependent claims 18, 24, 30, and 35, the modified Bennett reference teaches wherein determining that the displayed region of the content list no longer includes the first position comprises determining that the displayed region of the content list has been advanced and/or reversed to no longer include the first position (Bennett: Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…the user may scroll vertically or laterally to different locations on the content page”; Paragraph 111: “Viewport 234 represents the portion of the content page 230 that a user can view, which may be changed based on the user’s scrolling practices”; Paragraphs 133-134: “device-side advertisement API 32 pauses or plays a video advertisement depending on how much of the video advertisement is viewable…user has scrolled…on content page 350 such that a majority of video 352 is no longer viewable…device-side advertisement API 32 pauses video 352”).

-In regard to substantially similar dependent claims 19, 25, 31, and 36, the modified Bennett reference teaches wherein determining, by the client agent, that the displayed region of the content list again includes the first position comprises determining, by the client agent, that the displayed region of the content list has been reversed and/or advanced to again include the first position (Bennett: Paragraphs 105-106: “device-side advertisement API 32 also generates viewability measuring process…the user may scroll vertically or laterally to different locations on the content page”; Paragraph 111: “Viewport 234 represents the portion of the content page 230 that a user can view, which may be changed based on the user’s scrolling practices”; Paragraphs 133-134: “device-side advertisement API 32 pauses or plays a video advertisement depending on how much of the video advertisement is viewable…user has scrolled back up on content page 350, such that a majority of video 352 is viewable again…device-side advertisement API 32 resumes play-back of video 352”).

Response to Arguments
Applicant’s arguments filed 06/03/2022 have been fully considered but they are not completely persuasive.

I.	Applicant argues (see: Remarks, p. 14) that the Assignee stated more than a mere intent “to correct errors in the patent” and noted that the Assignee also indicted that the original patent was believed “to be wholly or partly inoperative or invalid…had the right to claim in the patent.”  Thus, Applicant argues, the error relied upon to support the reissue application was a failure to present claims 17-36 in the original application.

The Examiner respectfully disagrees with Applicant.
First, Applicant’s arguments fail to address the necessary requirements under 37 CFR 1.175(b) that were pointed out in the rejection under 35 U.S.C. 251.  Specifically, the Reissue Declaration fails to identify an original patent claim that the application seeks to broaden.  37 CFR 1.175(b) requires, “If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden.  A claim is a broadened claim if the claim is broadened in any respect.”  Thus, for an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  
Second, Applicant’s arguments fail to appreciate that 37 CFR 1.175(a) has at least two separate requirements.  Specifically, 37 CFR 1.175(b) requires, “The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent” (emphasis added).  While the Reissue Declaration properly states “that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent”, the Reissue Declaration fails to identify at least one valid error which is relied upon to support the reissue application (i.e., the basis for the reissue).  As noted in MPEP 1414(II)(B), “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid” (emphasis added).  Thus, the mere acknowledgement that “Claims 17-36 are added” is not a sufficient statement of at least one error which is relied upon to support the reissue application.  
MPEP 1414(II)(C) specifically addresses this issue by explaining that “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”  That section goes on to further explain that “A statement in the oath/declaration of ‘…failure to include a claim directed to …’ and then reciting all the limitations of a newly added claim, would not be considered a sufficient ‘error’ statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.  Such a statement would be no better than saying in the reissue oath or declaration that ‘this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10.’  In both cases, the error has not been identified.”  While it would also not make for a valid error statement, the Examiner notes that the Reissue Declaration does not even state the error as “the failure to present claims 17-36 in the original application” as implied by Applicant. 

II.	Applicant asserts that one would not look to Evans for modifications of Bennett and generally argues (see: Remarks, p. 15) that the modification would not result in “resuming playback of the first item of content…at the second position of [a] content list.”

The Examiner respectfully disagrees with Applicant.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, the Evans reference clearly teaches the benefits of having a plurality of positions on a webpage to display advertisements and the advantages of having specific functionality for allowing a given advertisement to be re-served or re-appear at a subsequent position as a user scrolls down the webpage.  The Bennett reference also clearly teaches the benefits of resuming playback of a paused video advertisement when a user scrolls a webpage in such a way that the video advertisement is viewable again.
In the instant case, Applicant’s conclusory statements do not rebut the clear teachings relied upon in the combined references or the strong showing of obviousness (e.g., motivation to combine found directly in the references) set forth in the above rejections.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992